Citation Nr: 0914607	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to an initial compensable evaluation for 
elevated left hemi-diaphragm due to injured phrenic nerve 
(diaphragm disability) prior to August 12, 2008.

3.  Entitlement to an initial compensable evaluation for 
elevated left hemi-diaphragm due to injured phrenic nerve 
(diaphragm disability) after August 12, 2008.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to 
August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which, in pertinent part, denied entitlement to 
service connection for hearing loss, right ear, and granted 
entitlement to service connection for a diaphragm disability 
and hearing loss, left ear, assigning both non-compensable 
ratings (0 percent).  

In a June 2008 decision the Board remanded the Veteran's 
current claims for additional development.  Likewise, in the 
June 2008 decision the Board denied the Veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus, to include entitlement to a separate evaluation 
for each ear; that decision is now final and that issue is no 
longer before the Board.  See 38 C.F.R. § 20.1100 (2008). 

The issues have been re-characterized to comport to the 
evidence of record.


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a 
relationship between the current hearing loss, right ear, and 
service.


2.  Prior to August 12, 2008, the Veteran had a ratio of 
Forced Expiratory Volume in one second (FEV-1) to Forced 
Vital Capacity (FEV-1/FVC) of 78 percent of predicted.

3.  After August 12, 2008, the Veteran had a FVC of 92.7 
percent of predicted, a FEV-1 of 97 percent of predicted, and 
a FEV-1/FVC of 83 percent of predicted.
  
4.  Audiometric testing reveals no worse than Level IV 
hearing acuity in the left ear and Level III hearing acuity 
in the right ear.


CONCLUSIONS OF LAW

1.  Hearing loss, right ear, was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2008);  38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for an evaluation of 10 percent, but no 
more, for the service-connected diaphragm disability prior to 
August 12, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.97, Diagnostic Codes 
(DCs) 6840, 6845 (2008).

3.  The criteria for a compensable evaluation for the 
service-connected diaphragm disability after August 12, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6840, 
6845 (2008).

4.  The criteria for an evaluation of 10 percent, but no 
more, for the service-connected bilateral hearing loss, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.85, Diagnostic 
Code (DC) 6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service connection claim for hearing loss of 
the right ear has been considered with respect to VA's duties 
to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result 
from the grant of service connection.  See, Bernard v. Brown, 
4 Vet. App. 384. 393 (1993).

The issue of the evaluation to be assigned the now-service 
connected bilateral hearing loss is a "downstream" issue.  
Hence, additional notification is not required.  See Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a September 2003 letter.  Additional notice, 
including that concerning the issue of establishing higher 
evaluations and effective dates, was provided by a March 2006 
letter.  The claims were subsequently re-adjudicated in June 
2007 and February 2009 supplemental statements of the case 
(SSOCs).  The Veteran had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the etiology and 
severity of his claimed right ear hearing loss disability and 
service-connected disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

I.  Service Connection for Hearing Loss, Right Ear

The Veteran seeks service connection for hearing loss of his 
right ear.  He claims that he is presently suffering from 
hearing loss as a result of engine noise while he worked as a 
jet engine mechanic on running engines on the flight line 
during service.  The Veteran claims that he often times did 
not use hearing protection during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. §§ 
1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present right ear hearing loss disability.  
A VA audiological treatment report dated in September 1986 
notes that the Veteran has bilateral, high frequency 
sensorineural hearing loss.  A December 2003 VA examination 
notes the Veteran was given a diagnosis of mild to moderately 
severe sensorineural hearing loss in the right ear.  An 
August 2005 VA examination notes the Veteran was given a 
diagnosis of moderate to moderately severe mid and high 
frequency sensorineural hearing loss in the right ear.  
Finally, an August 2008 VA examination notes the Veteran was 
given a diagnosis of right side normal to severe 
sensorineural hearing loss.  

The Veteran's July 1968 separation examination indicates that 
audiological testing revealed that the Veteran had lower 
puretone thresholds in his right ear than he had on entrance, 
and that he reported that he had hearing problems.  
Furthermore, the Veteran's personnel records indicate his 
military occupational specialty (MOS) was a jet engine 
mechanic and the Veteran has stated that he lacked proper 
hearing protection during service.  Likewise, the Veteran has 
indicated that he was not exposed to occupational or 
recreational noise exposure following service.  The Board 
finds the Veteran to be credible and concedes the Veteran's 
exposure to acoustic trauma during service.

As the record shows hearing loss in the right ear, a decrease 
of audiological puretone thresholds in the right ear during 
service, and in-service exposure to acoustic trauma, the 
determinative issue is whether the Veteran's current hearing 
loss is directly related to service.

The favorable evidence consists of a VA audiological 
treatment report dated in September 1986, which notes that 
the Veteran has bilateral, high frequency sensorineural 
hearing loss consistent with noise exposure from aircraft and 
rifle/pistol shooting.  

A VA audiological examination was conducted in December 2003.  
The examiner noted that the Veteran reported no occupational 
noise exposure following service.  The examiner opined that 
the Veteran's current hearing loss is not a result of his 
exposure in the military, but is more properly attributed to 
his post military exposure, although no such exposure was 
noted in the report.  The examiner's rationale for this 
opinion was that the Veteran had normal hearing bilaterally 
at separation by VA standards.  

A VA audiological examination was conducted in August 2008.  
The examiner noted that the Veteran reported no occupational 
or recreational noise exposure following service.  The 
examiner opined that neither the Veteran's current right ear 
or left ear hearing loss (notwithstanding the fact that 
service connection had already been granted for the left ear 
hearing loss) were caused by, or a result of, acoustic trauma 
in service.  The examiner's rationale for this opinion was 
that the Veteran's hearing was well within normal limits at 
the time of separation in 1968, and therefore the current 
hearing loss was not the result of acoustic trauma during 
service.  

The United States Court of Appeals for Veterans Claims 
(Court) noted that 38 C.F.R. § 3.385, does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Thus, the etiology opinions contained in the 
December 2003 and August 2008 VA examinations are premised on 
a rationale that has been specifically rejected by the Court.  
A medical opinion based on incorrect premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
Thus, the Board finds that the December 2003 and August 2008 
VA examinations have limited probative value.  

The Veteran has presented credible testimony of in-service 
noise exposure and symptoms related to decreased hearing 
during and after service.  He is competent to testify as to 
that which he can experience, such as difficulty hearing.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, there is no evidence of record indicating that 
the Veteran was exposed to acoustic trauma following service.  
Finally, the VA audiological treatment report dated in 
September 1986, indicates that the Veteran's bilateral 
hearing loss is related to acoustic trauma during service.  
At the very least, the evidence is in equipoise and any doubt 
is resolved in the Veteran's favor.  Accordingly, service 
connection for hearing loss, right ear, is warranted.

II.  Increased Rating Claims 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.97 (2008).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

A.  Diaphragm Disability

The RO granted service connection for elevated left hemi-
diaphragm due to injured phrenic nerve in April 2004, 
assigning a 0 percent rating under 38 C.F.R. § 4.97, DC 6840, 
with an effective date of August 26, 2002.  The Veteran 
contends that he is entitled to a compensable rating for his 
diaphragm disability.

Diagnostic Code 6840 is rated under Diagnostic Code 6845.  38 
C.F.R. § 4.97.  The General Rating Formula for Restrictive 
Lung Disease provides for a 10 percent rating where Forced 
Expiratory Volume in one second (FEV-1) is 71 to 80-percent 
predicted, or; the ratio of FEV-1 to Forced Vital Capacity 
(FEV-1/FVC) is 71 to 80 percent of predicted, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the single Breath 
Method ((DLCO (SB)) is 66 to 80 of percent predicted.  A 30 
percent rating is warranted where FEV-1 is 56 to 70 percent 
of predicted, or; FEV-1/FVC is 56 to 70 percent of predicted, 
or; DLCO (SB) is 56 to 65 of percent predicted.  38 C.F.R. § 
4.97, DCs 6840, 6845.

1.  Entitlement to a Compensable Rating prior to August 12, 
2008

A Pulmonary Function Testing (PFT) report dated in December 
2003, and conducted in conjunction with a December 2003 VA 
examination, indicates that the Veteran's FEV-1 predicted was 
89.7 percent.  His FEV-1/FVC was 78 percent of predicted.  It 
was noted by the examiner that the Veteran made an adequate 
effort.  

Pulmonary Function Testing dated in August 2005, and 
conducted in conjunction with a September 2005 VA 
examination, indicate a FEV-1 score of 65 percent and FEV-
1/FVC score of 79 percent.  In the September 2005 VA 
examination report, the examiner noted that the Veteran did 
not make an adequate effort during his August 2005 PFTs and 
that his test cannot be interpreted.

A VA examination in November 2006 notes that the availability 
of appointments for PFT's is several months away and that his 
August 2005 PFT's are inadequate because the Veteran was ill, 
the tech was very rude to him, and the Veteran was not given 
instructions regarding the testing.  

Under 38 C.F.R. § 4.97, DC 6845, a 10 percent rating is 
warranted if FEV-1/FEVC is 71 to 80 percent of predicted.  
The Veteran's December 2003 PFT report notes that his FEV-
1/FVC was 78 percent of predicted.  Thus, a 10 percent 
evaluation for the Veteran's elevated left hemi-diaphragm due 
to injured phrenic nerve disability prior to August 12, 2008, 
is warranted under DC 6845.  38 C.F.R. § 4.97, DCs 6840, 
6845.

Under 38 C.F.R. § 4.97, DC 6845, a 30 percent rating is 
warranted where FEV-1 is 56 to 70-percent of predicted, or; 
FEV-1/FVC is 56 to 70 percent of predicted, or; DLCO (SB) is 
56 to 65 percent of predicted.  38 C.F.R. § 4.97, DCs 6840, 
6845.  The Pulmonary Function Testing record dated in August 
2005 notes that the Veteran made an inadequate effort and the 
September 2005 VA examiner noted that this test could not be 
interpreted.  Therefore, the Board assigns no probative value 
to the results of this test.  See Colvin v. Derwinski, 1 Vet. 
App. at 175 (noting that when a competent medical expert 
makes an opinion, the Board is not free to substitute its own 
judgment for that of such an expert).  The December 2003 PFT 
report notes that the Veteran's FEV-1 predicted was 89.7 
percent and that his FEV-1/FVC was 78 percent.  Thus, the 
evidence of record shows that a 30 percent rating for the 
Veteran's elevated left hemi-diaphragm due to injured phrenic 
nerve disability is not warranted under DC 6845 prior to 
August 12, 2008.  38 C.F.R. § 4.97, DCs 6840, 6845.  As a 30 
percent rating is not warranted prior to August 12, 2008, an 
even higher 60 percent rating is likewise not warranted.  

2.  Entitlement to a Compensable Rating after August 12, 2008

A VA examination was conducted August 12, 2008.  The examiner 
noted that the Veteran's claim file was reviewed.  The 
examiner noted that the Veteran's pulmonary function test 
results were a FVC of 92.7 percent of predicted, a FEV-1 of 
97 percent of predicted, and a FEV-1/FVC of 83 percent of 
predicted.  It was noted that the Veteran made an adequate 
effort, and that the Veteran still has shortness of breath on 
exertion, but that his pulmonary function tests are improved.  

Under 38 C.F.R. § 4.97, DC 6845, a 10 percent rating is 
warranted for a FEV-1 of 71 to 80-percent of predicted, or; a 
FEV-1/FVC of 71 to 80 of percent of predicted, or; a DLCO 
(SB) of 66 to 80 percent of predicted.  The August 2008 VA 
examination report notes that the Veteran's FEV-1 predicted 
was 97 percent, and that his FEV-1 /FVC was 83 percent of 
predicted.  Thus, the evidence of record shows that a 
compensable rating for the Veteran's elevated left hemi-
diaphragm due to injured phrenic nerve disability is not 
warranted under DC 6845 after August 12, 2008.  38 C.F.R. § 
4.97, DCs 6840, 6845.  As a 10 percent rating is not 
warranted after August 12, 2008, an even higher 30 percent 
rating is likewise not warranted.  

The Veteran genuinely believes that severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected diaphragm disability, and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinions provided by the VA 
medical professionals, which shows that the criteria for a 
rating in excess of 10 percent prior to August 12, 2008, and 
a compensable rating after August 12, 2008, have not been 
met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)); Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.97, DCs 6840, 6845.

As discussed above, the Board has applied staged ratings in 
evaluating the Veteran's claim for an initial compensable 
rating for a diaphragm disability.  See Hart v. Mansfield, 21 
Vet. App. 505.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating in excess of 10 
percent prior to August 12, 2008, and a compensable rating 
after August 12, 2008, for a diaphragm disability is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Bilateral Hearing Loss

The RO granted service connection for hearing loss, left ear, 
in April 2004, assigning a 0 percent rating under 38 C.F.R. § 
4.85, DC 6100, with an effective date of August 19, 2003.  As 
noted above, the Veteran is now entitled to service 
connection for hearing loss of his right ear.  The Veteran 
contends that he is entitled to a compensable rating for his 
hearing loss disability.

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2008).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

The Veteran's hearing loss is presently evaluated as 0 
percent disabling.  To receive a 10 percent evaluation for 
bilateral hearing loss the evidence must show that the 
hearing loss rises to the level of severity proscribed in 38 
C.F.R. § 4.85, DC 6100, Table VII. 





A December 2003 VA audiological examination shows the 
puretone thresholds, in decibels, for the Veteran's left ear 
were as follows at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
15
30
40
70
39
90%
II
LEFT
20
35
70
85
53
86%
II

The pertinent diagnosis was mild to profound sensorineural 
hearing loss in the left ear. 

An August 2005 VA audiological examination shows the puretone 
thresholds, in decibels, for the Veteran's left ear were as 
follows at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
30
40
50
75
49
84%
II
LEFT
30
40
90
100
65
82%
IV

The pertinent diagnosis was mild to profound sensorineural 
hearing loss in the left ear. 

An August 2008 VA audiological examination shows the puretone 
thresholds, in decibels, for the Veteran's left ear were as 
follows at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
30
35
50
70
46
82%
III
LEFT
30
40
90
100
65
78%
IV

The pertinent diagnosis was normal to profound sensorineural 
hearing loss in the left ear. 

The audiological findings of record, as applied to 38 C.F.R. 
§ 4.85, Table VI, correspond to, at worst, Level IV hearing 
acuity in the left ear and Level III hearing acuity in the 
right ear.  When these two findings are applied to the 
criteria set out in 38 C.F.R. § 4.85, Table VII, they yield a 
disability rating of 10 percent, but no more.  

Thus, a 10 percent evaluation for bilateral hearing loss is 
warranted under DC 6100.  38 C.F.R. § 4.85.

At no time since the effective date of service connection, 
August 19, 2003, has the Veteran's left ear hearing loss 
disability met or nearly approximated the criteria for a 
rating in excess of 10 percent, and staged ratings are not 
for application.  See Hart v. Mansfield, 21 Vet. App. 505.

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected diaphragm or bilateral hearing loss 
disabilities.  








ORDER

Entitlement to service connection for hearing loss, right 
ear, is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to an initial evaluation of 10 percent, but no 
more, for elevated left hemi-diaphragm due to injured phrenic 
nerve (diaphragm disability) prior to August 12, 2008, is 
granted, subject to the rules of compensation and monetary 
benefits.

Entitlement to an initial compensable evaluation for elevated 
left hemi-diaphragm due to injured phrenic nerve (diaphragm 
disability) after August 12, 2008, is denied.

Entitlement to an initial compensable evaluation of 10 
percent, but no more, for bilateral hearing loss, is granted, 
subject to the rules of compensation and monetary benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


